DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over NL 2004529 C2 (disclosed by applicant) in view of WO 9626862A1 (disclosed by applicant).  NL 2004529 discloses a mooring tensioning arrangement on a vessel (3), comprising:
- a moonpool having a through running vertical channel with an upper moonpool
opening in proximity to a deck of the vessel (3), and a bottom moonpool
opening open to surrounding sea,
- a winch (5,11) located above the moonpool, wherein a first anchor wire
pennant (12) runs from the winch (5,11), over a stern of the vessel (3) and into
sea, and a second anchor wire pennant (6) runs from the winch (5,11), over a turning block 17(See Fig. 2, also note that the mooring lines 12 and 6 are wound on winch drums 11 and 5 respectively, however the examiner consider it obvious and common to wind anchor lines on a mutual winch drum) above the moon pool, through the moonpool and into the sea, and
- the bottom moonpool opening is curved to match bending radius and to
provide a transition in direction of the second anchor wire pennant (6) (see Fig.
5).
The subject-matter of claim 1 therefore differs from this known arrangement in
that a wire/chain stopper (18) securing the second anchor wire pennant (46) is
placed in the moonpool (20) and the moonpool is equipped with a hatch.
The problem to be solved by the present invention may therefore be regarded
as to be able to relief the winch and provide a continuous working deck around the moonpool.
WO 9626862A1 discloses a hatch over the moonpool and such is a common arrangement to provide working deck space.  WO 9626862A1 also disclose a chain stopper for the same purpose in a similar arrangement (See page 3 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mooring arrangement of NL 2004529 with a chain stopper securing the second anchor wire in the moonpool as disclosed by WO 9626862 A1 to allow the relieve the tension in the mooring cable to the winch on deck and with a hatch closing the moonpool opening to create working space.  Such modifications are commonly applied in the art.
Allowable Subject Matter
Claim 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject-matter of claim 9 differs from the prior art method of NL 2004529C2 in that and a wire/chain stopper (18) is provided, that secures lines in the moonpool (20) 
- sailing the vessel (60) to a second anchor wire (44), while paying out the first anchor wire pennant (42),
- lowering a pick-up line (48) through the moonpool (20) of the vessel (60) for
connection to the second anchor wire (44), and pulling the second anchor wire (44)
through the moonpool (20) onto the deck (62) of the vessel (60),
- connecting the second anchor wire (44) to a second anchor wire pennant (46),
- lowering the second anchor wire (44) and the second anchor wire pennant (46)
through the moonpool (20),
- paying out the second anchor wire pennant (46) to a predetermined length,
- securing the second anchor wire pennant (46) in the wire/chain stopper (18) in the
moonpool (20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617